Skinner, J. This was an indictment for the murder of Eoman Morris, in the county of Lake. The prisoner was tried in that county, and found guilty as charged. The court, on application of the prisoner, granted a new trial, and changed the venue to the county of Cook, where a second trial was had, and a verdict found of “ Guilty in manner and form, as charged in the indictment.” Hie court overruled a motion for a new trial, a motion in arrest of judgment, and sentenced the prisoner to death, upon the verdict. On application to this court for a supersedeas upon the record, the court discovered no cause for awarding it, except that the indictment did not show, with sufficient certainty, that the wounds inflicted caused the death, and for this reason the supersedeas was awarded. The corrected record shows that this defect does not exist, and avoids the objection. It is, however, insisted that the indictment is bad, because it does not clearly show in what county the mortal wounds were inflicted, and that the verdict is insufficient to justify the sentence of death. There can be no question upon either of these points. The indictment charges the prisoner with a felonious homicide, and the verdict finds him “ Guilty, in manner and form, as chargedand the averments of the indictment as to the venue, or county where the crime was committed, are clear and certain. The omission of the word “ there,” between the words “ did, then and there, unlawfully, feloniously, willfully, and of his malice aforethought, strike, beat and wound, giving to the said Eoman Morris, then and,” and the words “ with the stick aforesaid,” is immaterial; the averment of the place being in the same connection, and to which the latter words necessarily refer. It is objected, that a part of the punishment imposed by the sentence is imprisonment in the common jail of Cook county, when, if imprisonment is to follow from conviction, it should be in the county where the crime was committed. Death is the punishment provided by law for murder, and the custody of the prisoner by the sheriff of Cook county, upon whom the law imposed the duty of executing the sentence, was a necessary incident to and not the punishment imposed. The 14th Sec., Chap. 105, Eev. Stat., has no application to this case. The instructions on the part of the People correctly state the law, and those asked by the prisoner were given. The evidence unquestionably sustains the verdict. The prisoner’s counsel have urged, with great ability, every possible objection to the record of this conviction; but we do not deem it important, in a public point of view, to enter upon a more lengthy or critical investigation of the objections raised. The judgment of the circuit court is affirmed. Judgment affirmed.